               Case 3:18-bk-04131-PMG              Doc 10      Filed 12/11/18       Page 1 of 13



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

IN RE:

SUSAN BIRMES,                                                         CASE NO.: 3:18-bk-04131-PMG
    Debtor(s).                                                        CHAPTER 13



                                                       CHAPTER 13 PLAN

A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which Included                         Not Included
    may result in a partial payment or no payment at all to the secured                                  X
    creditor. See Sections C.5(d) and (e). A separate motion will be filed.

    Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                        Not Included
    security interest under 11 U.S.C. § 522(f). A separate motion will be                            X
    filed. See Section C.5(e).
    Nonstandard provisions, set out in Section E.                         Included                   Not Included
                                                                                                     X

B.         MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
           shall begin 30 days from petition filing/conversion date. Debtor shall make payments to the
           Trustee for the period of ______months. If the Trustee does not retain the full 10%, any
           portion not retained will be disbursed to allowed claims receiving payments under the Plan
           and may cause an increased distribution to the unsecured class of creditors.
                                           1                     59
           $ 1,037.00 from month                     through _            .
             1,046.00
           $              from month 60              through _            .
           $              from month                 through _            .




1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
     individuals.
             Case 3:18-bk-04131-PMG       Doc 10     Filed 12/11/18     Page 2 of 13



C.    PROPOSED DISTRIBUTIONS.

      1.          ADMINISTRATIVE ATTORNEY’S FEES.


                  1,500.00
      Base Fee $ __________Total Paid Prepetition $ 0.00        Balance Due $ 1,500.00 MMM Fee
           0.00                                           0.00
      $                          Total Paid Prepetition $__________Balance Due $__

      Estimated Monitoring Fee at $ _2_5_.0_0per Month.
                                                   0.00
      Attorney’s Fees Payable Through Plan at $ _________                      Monthly (subject to
      adjustment). Fees to be paid by Hyatt Legal.


      2.          DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 Acct. No.                        Creditor                        Total Claim Amount




      3.          PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct.        Creditor                        Total Claim Amount
 No.




       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.



                                               2
        Case 3:18-bk-04131-PMG          Doc 10      Filed 12/11/18    Page 3 of 13



     (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
     Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
     Through the Plan. If the Plan provides for curing prepetition arrearages on a mortgage on
     Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
     proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part
     of the Plan. These mortgage payments, which may be adjusted up or down as provided for
     under the loan documents, are due beginning the first due date after the case is filed and
     continuing each month thereafter. The Trustee shall pay the postpetition mortgage
     payments for Debtor’s principal residence on the following mortgage claims:

Last Four      Creditor        Collateral         Regular       Gap             Arrears
Digits of                      Address            Monthly       Payment
Acct. No.                                         Payment




     (b)     Claims Secured by Other Real Property Which Debtor Intends to Retain -
     Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
     Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor
     will pay, in addition to all other sums due under the proposed Plan, all regular monthly
     postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
     payments, which may be adjusted up or down as provided for under the loan documents,
     are due beginning the first due date after the case is filed and continuing each month
     thereafter. The Trustee shall pay the postpetition mortgage payments on the following
     mortgage claims:

Last Four      Creditor        Collateral         Regular       Gap             Arrears
Digits of                      Address            Monthly       Payment
Acct. No.                                         Payment
              Chase           80 Cedar
 2910                                              $679.00       $0.00            $9,716.00
              Mortgage        Grove Ct.
                              Saint Charles
                              MO 63304




                                              3
         Case 3:18-bk-04131-PMG            Doc 10    Filed 12/11/18     Page 4 of 13



     (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
     Modification. If Debtor obtains a modification of the mortgage, the modified payments
     shall be paid through the Plan. Pending the resolution of a mortgage modification request,
     Debtor shall make the following adequate protection payments to the Trustee: (1) for
     homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
     spouse, if any (after deducting homeowners association fees), or the normal monthly
     contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
     of the gross rental income generated from the property.

Last Four Digits     Creditor                     Collateral Address     Adequate
of Acct. No.                                                             Protection Payment




     (d)    Claims Secured by Real Property or Personal Property to Which Section 506
     Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
     not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
     determine secured status or to value the collateral must be filed. The secured portion
     of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the
     payment through the Plan does not include payments for escrowed property taxes or
     insurance.

Last Four    Creditor       Collateral      Claim       Value          Payment    Interest
Digits of                   Description/    Amount                     Through    Rate
Acct. No.                   Address                                    Plan




     (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
     § 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
     nonpossessory, nonpurchase money security interest because it impairs an exemption or
     under § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.       Creditor                        Collateral Description /
No.                                                             Address




                                              4
         Case 3:18-bk-04131-PMG          Doc 10      Filed 12/11/18    Page 5 of 13



      (f)     Claims Secured by Real Property and/or Personal Property to Which Section
      506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
      § 1325(a). The claims listed below were either: (1) incurred within 910 days before the
      petition date and secured by a purchase money security interest in a motor vehicle acquired
      for the personal use of Debtor; or (2) incurred within one year of the petition date and
      secured by a purchase money security interest in any other thing of value. These claims
      will be paid in full under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim         Payment         Interest
Digits of                       Description/       Amount        Through         Rate
Acct. No.                       Address                          Plan




      (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through
      the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
      under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim         Payment         Interest
Digits of                       Description/       Amount        Through         Rate
Acct. No.                       Address                          Plan




      (h)   Claims Secured by Personal Property – Maintaining Regular Payments and
      Curing Arrearage, if any, with All Payments in Plan.

Last Four           Creditor           Collateral           Regular           Arrearage
Digits of Acct.                        Description          Contractual
No.                                                         Payment




                                               5
          Case 3:18-bk-04131-PMG           Doc 10     Filed 12/11/18     Page 6 of 13



       (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being
       made via automatic debit/draft from Debtor’s depository account and are to continue to be
       paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft.
       The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
       codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
       intended to terminate or abrogate Debtor’s state law contract rights.

Last Four Digits of Acct.         Creditor                         Property/Collateral
No.
  NA                                 Charles Birmes                  2017 Honda Accord



       (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
       following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
       is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
       creditors upon the filing of this Plan.

Last Four Digits of Acct.         Creditor                         Collateral/Property
No.                                                                Description/Address




       (k)    Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
       make payments to the following secured creditors. The automatic stay is terminated in rem
       as to Debtor and in rem and in personam as to any codebtor with respect to these creditors
       upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
       terminated nor abrogated.

Last Four Digits of Acct.         Creditor                         Collateral
No.                                                                Description/Address




       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s



                                                6
          Case 3:18-bk-04131-PMG           Doc 10     Filed 12/11/18     Page 7 of 13



payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

      (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
      leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
      follows.

Last Four          Creditor/Lessor      Description of      Regular             Arrearage and
Digits of Acct.                         Leased              Contractual         Proposed Cure
No.                                     Property            Payment




      (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
      claims that are paid via automatic debit/draft from Debtor’s depository account and are to
      continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
      automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and
      in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
      Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.

Last Four Digits of Acct.        Creditor/Lessor                   Property/Collateral
No.
         NA                       Island Properties Jax LLC         12362 Shore Acres Drive Jacksonville
                                                                    Florida 32225


      (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
      Leased Property. Debtor rejects the following leases/executory contracts and will
      surrender the following leased real or personal property. The automatic stay is terminated
      in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
      lessors upon the filing of this Plan.

Last Four Digits of Acct.        Creditor/Lessor                   Property/Collateral to be
No.                                                                Surrendered




                                                7
             Case 3:18-bk-04131-PMG          Doc 10     Filed 12/11/18      Page 8 of 13



         7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
 allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
 to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $4,074.00.


 D.     GENERAL PLAN PROVISIONS:

        1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens
                securing such claims.

        2.      Payments made to any creditor shall be based upon the amount set forth in the
                creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
                Court.

        3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
                property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
                or dismissal of this case, unless the Court orders otherwise. Property of the estate

                (a)            shall not vest in Debtor until the earlier of Debtor’s discharge or
                dismissal of this case, unless the Court orders otherwise, or

                (b)   X       shall vest in Debtor upon confirmation of the Plan.

        4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate
                and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
                by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
                claim. An allowed proof of claim will control, unless the Court orders otherwise.

        5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
                distributions. The actual distributions may vary. If the summary or spreadsheet
                conflicts with this Plan, the provisions of the Plan control prior to confirmation,
                after which time the Order Confirming Plan shall control.

        6.      Debtor shall timely file all tax returns and make all tax payments and deposits when
                due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
                Trustee with a statement to that effect.) For each tax return that becomes due after
                the case is filed, Debtor shall provide a complete copy of the tax return, including
                business returns if Debtor owns a business, together with all related W-2s and Form
                1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
                consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
                Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
                instruct the Internal Revenue Service or other taxing




                                                  8
      Case 3:18-bk-04131-PMG   Doc 10   Filed 12/11/18   Page 9 of 13




/s/ Thomas C. Adam                                        12/11/2018
         Case 3:18-bk-04131-PMG          Doc 10   Filed 12/11/18    Page 10 of 13



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                                                     Case No. 3:18-bk-04131-PMG
SUSAN BIRMES,
                                                     Chapter 13


              Debtor,



                                    CERTIFICATE OF SERVICE
                 I HEREBY CERTIFY that a copy of the Chapter 13 Plan

was sent via first   class   U.S.   mail, postage prepaid and properly addressed upon

all parties on the attached mailing matrix on this 11th day of December, 2018.




                                           /s/ Thomas C. Adam
                                           Thomas C. Adam
                                           Florida Bar No. 648711
                                           ADAM LAW GROUP, P.A.
                                           301 W. Bay Street, Suite 1430
                                           Jacksonville, FL 32202
                                           (904) 329-7249
                                           (904) 516-9230 facsimile
                                           tadam@adamlawgroup.com
                             Case 3:18-bk-04131-PMG
Label Matrix for local noticing                            Doc 10
                                             United States Trustee - JAX Filed
                                                                         13/7 7 12/11/18   Page   11 of
                                                                                             American    13
                                                                                                      Coraduis
113A-3                                       Office of the United States Trustee              International LLC
Case 3:18-bk-04131-PMG                       George C Young Federal Building                  35A Rust Lane
Middle District of Florida                   400 West Washington Street, Suite 1100           Boerne, TX 78006-8202
Jacksonville                                 Orlando, FL 32801-2210
Tue Dec 11 21:39:03 EST 2018
(p)AMERICAN HONDA FINANCE                    (p)BANK OF AMERICA                               Bank of America
P O BOX 168088                               PO BOX 982238                                    4909 Savarese Circle
IRVING TX 75016-8088                         EL PASO TX 79998-2238                            Fl1-908-01-50
                                                                                              Tampa, FL 33634-2413


Calvary                                       Captial One Services LLC                        Cavalry Portfolio Services
P.O. Box 520                                  P.O. Box 30285                                  Attn: Bankruptcy Department
Valhalla, NY 10595-0520                       Salt Lake City, UT 84130-0285                   500 Summit Lake Ste 400
                                                                                              Valhalla, NY 10595-2322


Cavalry SPV I, LLC                            Charles Birmes                                  Chase Card Services
500 Summit Lake Drive, Ste 400                15612 Conventry Farm Drive                      Correspondence Dept
Valhalla, NY 10595-2321                       Chesterfield, MO 63017-7386                     Po Box 15298
                                                                                              Wilmington, DE 19850-5298


Chase Mortgage                                ChaseHealthAdvance                              Citicards
Attn: Case Research & Bankruptcy              Attn: Bankruptcy                                Citicorp Credit Services/Attn: Centraliz
Po Box 24696                                  1717 Hermitage Blvd Ste 101                     Po Box 790040
Columbus, OH 43224-0696                       Tallahassee, FL 32308-7709                      Saint Louis, MO 63179-0040


City of Jacksonville                          Comenity Bank/Maurices                          Convergent Outsourcing
117 West Duval Street Ste. 480                Attn: Bankruptcy Dept                           800 SW 39th Street
Jacksonville, FL 32202-5721                   Po Box 182125                                   Renton, WA 98057-4927
                                              Columbus, OH 43218-2125


(p)CREDIT CORP SOLUTIONS INC                  Credit One Bank                                 Duval County Tax Collector
121 W ELECTION RD                             Attn: Bankruptcy                                231 Forsyth St. #130
SANDY UT 84020-7766                           Po Box 98873                                    Jacksonville FL 32202-3380
                                              Las Vegas, NV 89193-8873


Florida Dept. of Revenue                      Fortiva                                         Internal Revenue Service
Bankruptcy Unit                               Attn: Bankruptcy                                PO Box 7346
P.O. Box 6668                                 Po Box 105555                                   Philadelphia, PA 19101-7346
Tallahassee, FL 32314-6668                    Atlanta, GA 30348-5555


Island Properties Jax LLC                     Kohls/Capital One                               MCM
7259 Ramoth Drive                             Kohls Credit                                    2365 Northside Drive Ste.
Jacksonville, FL 32226-3200                   Po Box 3120                                     300
                                              Milwaukee, WI 53201-3120                        San Diego, CA 92108-2709


Midland Funding                               NCB Management Services                         Northland Group
2365 Northside Dr Ste 300                     Attn: Bankruptcy                                P.O. Box 390846
San Diego, CA 92108-2709                      One Allied Drive                                Minneapolis, MN 55439-0846
                                              Trevose, PA 19053-6945
Portfolio Recovery            Case 3:18-bk-04131-PMG
                                              RMS                  Doc 10         Filed 12/11/18      Page   12Global
                                                                                                        Radius   of 13Solutions LLC
Po Box 41021                                         P.O. Box 361598                                      P.O. Box 390846
Norfolk, VA 23541-1021                               Columbus, OH 43236-1598                              Minneapolis, MN 55439-0846



Recmgmt Srvc                                         Syncb/care Credit                                    Synchrony Bank
Attn: Bankruptcy                                     Attn: Bankruptcy                                     Attn: Bankruptcy Dept
4200 Cantera Drive, Suite 211                        Po Box 965060                                        Po Box 965060
Warrenville, IL 60555-3040                           Orlando, FL 32896-5060                               Orlando, FL 32896-5060


Synchrony Bank                                       Synchrony Bank/Care Credit                           Synchrony Bank/Gap
Attn: Bankruptcy                                     Attn: Bankruptcy Dept                                Attn: Bankruptcy Dept
Po Box 965060                                        Po Box 965061                                        Po Box 965060
Orlando, FL 32896-5060                               Orlando, FL 32896-5061                               Orlando, FL 32896-5060


Synchrony Bank/Pearle                                Synchrony Bank/TJX                                   (p)US BANK
Attn: Bankruptcy Dept                                Attn: Bankruptcy Dept                                PO BOX 5229
Po Box 965060                                        Po Box 965060                                        CINCINNATI OH 45201-5229
Orlando, FL 32896-5060                               Orlando, FL 32896-5060


USAA Federal Savings Bank                            United States Attorney                               Universal Fidelity LP
Attn: Bankruptcy                                     300 North Hogan St Suite 700                         P.O. Box 941911
10750 Mcdermott Freeway                              Jacksonville, FL 32202-4204                          Houston, TX 77094-8911
San Antonio, TX 78288-1600


Wells Fargo                                          Wells Fargo Bank                                     Douglas W Neway
Attn: Bankruptcy Dept                                Po Box 10438                                         Post Office Box 4308
435 Ford Rd Suite 300                                Macf8235-02f                                         Jacksonville, FL 32201-4308
St. Louis Park, MN 55426-4938                        Des Moines, IA 50306-0438


Susan Birmes                                         Thomas C Adam
12362 Shore Acres Drive                              Adam Law Group, P.A.
Jacksonville, FL 32225-5668                          301 W. Bay Street, Suite 1430
                                                     Jacksonville, FL 32202-5174




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               Bank Of America                                      Credit Corp. Solutions
Attn: Bankruptcy                                     Attn: Bankruptcy                                     180 Election Rd. Ste. 200
Po Box 168088                                        Po Box 982238                                        Draper, UT 84020
Irving, TX 75016                                     El Paso, TX 79998


US Bank/RMS CC                                       (d)Us Bank
Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 5229                                          Po Box 5229
Cincinnati, OH 45201                                 Cincinnati, OH 45201
                           Case 3:18-bk-04131-PMG                 Doc 10        Filed 12/11/18       Page 13 of 13


                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Cap1/bstby                                       End of Label Matrix
                                                    Mailable recipients    49
                                                    Bypassed recipients     1
                                                    Total                  50
